Shulman, Presiding Judge.
Appellant was convicted of aggravated assault and sentenced to ten years, nine to serve and one on probation. His attorney filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising points of law which she considered could arguably support an appeal. We are in agreement with counsel that none of the points raised, though persuasively presented, have any merit. We have therefore granted the motion to withdraw. In addition, we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We have found none. We are satisfied that the evidence produced at trial was sufficient to authorize a rational trier of fact to find appellant guilty beyond a reasonable doubt of the crime charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).

Judgment affirmed.


Birdsong and Sognier, JJ, concur.

Harry N. Gordon, District Attorney, for appellee.